Case 1:18-cv-04439-JBW-CLP Document 37 Filed 02/20/19 Page 1 of 1 PageID #: 150




 UNITED STATES DISTRICT COURT
                                                                                       FILED
                                                                                      IN CLERK'S OFFICE
 EASTERN DISTRICT OF NEW YORK                                                   U.S. DISTRICT COURT E.O.N.Y.


  ROBERT DOYLE,                                        ORDER
                                                                                *    FEB 20 2019         *
                                                                                BROOKLYN OFFICE
     Plaintiff,                                        18-CV-4439

           - against-

  DOUGLAS C. PALMER,

     Defendant.
 Jack B. Weinstein, Senior United States District Judge:

           For the reasons indicated orally, plaintiffs motions for reconsideration of the court's

 order that Robert Doyle appear in person at the hearing on defendant's motion to dismiss are

 denied.




                                                                     ck B. Weinstein
                                                               1
                                                                   Senior United States District Judge
 Date: February 19, 2019
       Brooklyn, New York
